DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed October 5, 2020, is a continuation-in-part of U.S. Patent Application No. 16/285,917, filed February 26, 2019, which issued as U.S. Patent No. US 10,794,026 B2 on October 6, 2020.  Claims 1-20 are pending.

Terminal Disclaimer
3.	The terminal disclaimer filed on August 20, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,794,026 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1, 11, and 18 and claims 2-10, 12-17, and 19-20, which depend from claims 1, 11, and 18, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a very detailed, very specific apparatus that comprises numerous detailed, intricate interconnections and interrelationships between and among multiple elements to produce a combination for an apparatus for managing a dock not found in the prior art.  The prior art does not disclose, teach, or suggest at least:  a dock access detection system, including a digital camera mounted on the dock and aimed at a first predetermined location on the dock; two infrared sensors spaced apart from each other and mounted on the dock; and a control unit comprising a processor; wherein when both of the two infrared sensors indicate motion has been detected, the processor causes the digital camera to take at least one picture of the first predetermined location, submits the picture to an artificial intelligence routine to determine if a probability that the picture includes an image of a human is above a predetermined threshold; and when the probability is above the predetermined threshold, then transmits an alert and a copy of the picture to a remote unit and takes a deterrent action at the dock.
Independent claim 11 recites a very detailed, very specific apparatus that comprises numerous detailed, intricate interconnections and interrelationships between and among multiple elements to produce a combination for an electric shock detection system not found in the prior art.  The prior art does not disclose, teach, or suggest at least:  an electricity probe configured to detect an electric voltage between a ground and at least one of a dock frame or the water; and a control unit, disposed on the dock, that includes a processor that is programmed to:  store a first voltage value received from the electricity probe, the first voltage value being no greater than a voltage known to be safe and designated as a baseline safe voltage; receive a plurality of second voltage values from the electricity probe; and when at least two successive second voltage values of the plurality of second voltage values exceed the baseline safe voltage by a preset margin, then assert a shock warning signal, open a dock breaker, and transmit a shock warning indication to a remote unit via a communication chipset.
Independent claim 18 recites a very detailed, very specific apparatus that comprises numerous detailed, intricate interconnections and interrelationships between and among multiple elements to produce a combination for a dock security system not found in the prior art.  The prior art does not disclose, teach, or suggest at least:  a control unit disposed on the dock and in communication with a digital camera, two infrared sensors, and a communication chipset, wherein the control unit includes a processor that is programmed to:  when both of two infrared sensors indicate motion has been detected, then cause the digital camera to take at least one picture of a first predetermined location; submit the picture to an artificial intelligence routine to determine if a probability that the at least one picture includes an image of a human is above a predetermined threshold; and when the probability is above the predetermined threshold, then transmit an alert and a copy of the picture to a remote unit and take a deterrent action at the dock.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689